      3:20-cv-02132-TMC          Date Filed 01/21/21      Entry Number 44         Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 Clayton Jones, a/k/a Clayton T. Jones, )
 a/k/a Clayton Thomas Jones,             )
                                         )            Civil Action No. 3:20-cv-2132-TMC
                       Plaintiff,        )
                                         )                           ORDER
 vs.                                     )
                                         )
 State of South Carolina and its Agents, )
 individually and officially,            )
                                         )
                       Defendants.       )
 _________________________________)

       Plaintiff Clayton T. Jones (“Plaintiff”), proceeding pro se and in forma pauperis, brought

this action pursuant to 42 U.S.C. § 1983 alleging the Defendants violated his constitutional rights.

(ECF Nos. 1; 1-2). The case was referred to a magistrate judge for all pretrial proceedings pursuant

to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). The magistrate judge issued

a Report and Recommendation (“Report”) recommending that the court abstain from considering

Plaintiff’s claims under Younger v. Harris, 401 U.S. 37 (1971), and dismiss this action without

prejudice and without issuance or service or process. (ECF No. 11). The Report was sent via United

States mail to Plaintiff at the address provided the court. (ECF No. 13). Although Plaintiff was

advised of his right to file specific written objections to the Report and of the consequences of

failing to do so, (ECF No. 11 at 9), Plaintiff did not file objections to the Report. Accordingly, the

court entered an order on October 14, 2020, adopting the recommendation set forth in the Report

that the court abstain from hearing this matter pursuant to Younger and dismissing the action

without prejudice and without issuance or service of process. (ECF No. 19).




                                                  1
      3:20-cv-02132-TMC             Date Filed 01/21/21   Entry Number 44        Page 2 of 7




        The clerk’s office subsequently received a letter from Plaintiff claiming that he did not

receive the magistrate judge’s Report, and requesting that he be provided another copy of the

Report and that the court reset the time for him to file objections thereto. (ECF No. 23). Although

Plaintiff’s mailing address has not changed throughout the entirety of this action, the court, out of

an abundance of caution, entered a text order granting Plaintiff’s request for an additional copy of

the Report and additional time to file objections to it. (ECF No. 25). As a result, the court vacated

its order of October 14, 2020 (ECF No. 19), and afforded Plaintiff an extension of time to file

objections to the Report. (ECF No. 25). Plaintiff filed objections to the Report within the extra

time allotted. (ECF No. 31). Therefore, the court may now consider the Report (ECF No. 11) in

light of Plaintiff’s objections.1

                                          BACKGROUND

        Plaintiff was arrested on August 5, 2019, pursuant to a warrant, and subsequently charged

in the Richland County Court of General Sessions with third degree criminal sexual conduct with

a minor in violation of South Carolina law. See State of South Carolina v. Clayton Thomas Jones,


1
  In addition to filing objections, Plaintiff filed motions for recusal and for the appointment of
counsel. (ECF Nos. 29, 32). First, Plaintiff seeks to recuse the undersigned on the basis that
Plaintiff initially did not have an opportunity to object to the Report before the court adopted it
and that Plaintiff disagrees with the substantive conclusions set forth in the Report and the now-
vacated order adopting the Report. (ECF No. 29). Although Plaintiff takes issue with the court's
previous findings and rulings, “judicial rulings alone almost never constitute a valid basis for a
bias or partiality motion.” Liteky v. United States, 510 U.S. 540, 555 (1994). Plaintiff has offered
no reason to suggest this court has a disqualifying personal bias or prejudice against him.
Accordingly, the motion to recuse is denied. (ECF No. 29).
        Second, Plaintiff moved to have counsel appointed. (ECF No. 32). The law is clear that
there is no right to appointed counsel in § 1983 cases. See Hardwick v. Ault, 517 F.2d 295, 298
(5th Cir. 1975). Although the court does enjoy the discretionary power to appoint counsel for an
indigent in a civil action, such power should be exercised “only in exceptional cases.” Cook v.
Bounds, 518 F.2d 779, 780 (4th Cir. 1975). Plaintiff has not shown that any exceptional
circumstances exist in this case. Accordingly, this motion is denied. (ECF No. 32).



                                                  2
      3:20-cv-02132-TMC          Date Filed 01/21/21       Entry Number 44         Page 3 of 7




2019A4021602389, Richland County Public Index – Charges (last visited Sept. 24, 2020)2. As of

the date of this Order, Plaintiff’s criminal charges are still pending in state court. See id.

       On June 4, 2020, Plaintiff filed this civil action under 42 U.S.C. § 1983, alleging that the

State of South Carolina and “its agents” have been unlawfully detaining him since his arrest on

August 5, 2019; that they have deprived him of the right to a speedy trial; and that they have denied

him access to the courts by failing to process and file motions and complaints that he has been

submitting. (ECF No. 1-2 at 5–6). Plaintiff asserts that Defendants, therefore, have violated his

rights under both the United States Constitution and the Federal Speedy Trial Act, 18 U.S.C.

§§ 3161–3174. Id. at 4. Plaintiff also asserts that he suffered a deprivation of his rights under the

South Carolina Constitution and S.C. Code Ann. § 17-23-90. Id. Plaintiff claims that as a result

of Defendants’ actions, he has suffered a deprivation of liberty and property as well as mental

anguish, lost wages, and damage to his reputation. Id. at 6. Plaintiff seeks monetary damages and

an order releasing him from detention for his pending state charges. Id.

                                    STANDARD OF REVIEW

       In the Report, the magistrate judge sets forth the relevant facts and legal standards, which

are incorporated herein by reference. (ECF No. 11 at 2–3). The recommendations set forth in the

Report have no presumptive weight, and this court remains responsible for making a final

determination in this matter. Wimmer v. Cook, 774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews

v. Weber, 423 U.S. 261, 270–71 (1976)).           The court is charged with making a de novo


2
 The court may take judicial notice of the state court and public records related to Plaintiff’s state
criminal proceedings. See Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009)
(noting a court “may properly take judicial notice of matters of public record” when considering
dismissal of an action); Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (“We
note that the most frequent use of judicial notice of ascertainable facts is in noticing the content of
court records.” (internal quotation marks and alteration omitted)).


                                                   3
      3:20-cv-02132-TMC          Date Filed 01/21/21        Entry Number 44        Page 4 of 7




determination of those portions of the Report to which a specific objection is made, and the court

may accept, reject, modify, in whole or in part, the recommendation of the magistrate judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). However, the court need only

review for clear error “those portions which are not objected to—including those portions to which

only ‘general and conclusory’ objections have been made[.]” Dunlap v. TM Trucking of the

Carolinas, LLC, 288 F. Supp. 3d 654, 662 (D.S.C. 2017) (emphasis added). “An objection is

specific if it ‘enables the district judge to focus attention on those issues—factual and legal—that

are at the heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v. One Parcel of

Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As: 2121 E. 30th St.,

Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). Furthermore, objections which merely restate

arguments already presented to and ruled on by the magistrate judge or the court do not constitute

specific objections. See, e.g., Howard v. Saul, 408 F. Supp. 3d 721, 726 (D.S.C. 2019). In the

absence of specific objections to the Report, the court is not required to give any explanation for

adopting the magistrate judge’s recommendation. Greenspan v. Brothers Prop. Corp., 103 F.

Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       Finally, since Plaintiff is proceeding pro se, this court is charged with construing his filings

liberally in order to allow for the development of a potentially meritorious case. See Hughes v.

Rowe, 449 U.S. 5, 9 (1980); Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). This does not

mean, however, that the court can ignore the Plaintiff’s failure to allege or prove facts that establish

a claim currently cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 391 (4th Cir. 1990).




                                                   4
      3:20-cv-02132-TMC          Date Filed 01/21/21       Entry Number 44         Page 5 of 7




                                           DISCUSSION

       The magistrate judge’s Report recommends the court abstain under Younger from deciding

Plaintiff’s claim that his speedy trial rights have been denied and that he has been denied the ability

to file various motions and complaints. (ECF No. 11 at 4–5).3 The magistrate judge concluded

that the application of Younger abstention is appropriate in this case “to the extent that [Plaintiff]

seeks to enjoin the pending state criminal proceedings against him,” and noted that Plaintiff “can

address the alleged speedy trial act violations in the pending criminal proceedings” as “the remedy

for speedy trial act violations is dismissal of criminal charges.” Id. at 5.

       In addition to recommending dismissal based on the Younger abstention doctrine, the

magistrate judge noted that numerous alternative bases justify dismissal of Plaintiff’s § 1983

action. First, the magistrate judge concluded that Defendant South Carolina is entitled to dismissal

on the basis of Eleventh Amendment immunity which has not been abrogated for actions under

§ 1983. Id. at 6. Second, the magistrate judge concluded that Plaintiff cannot state a claim under

the Federal Speedy Trial Act because the Act applies to prosecutions brought by the United States,

not the State of South Carolina. Id. Third, the magistrate judge found that Plaintiff’s assertion

that he has been denied access to the courts in connection to the state proceedings is subject to

summary dismissal because “he is represented by counsel” and has, therefore, failed to allege a

constitutional injury. Id. at 7.4 Finally, the magistrate judge determined that the court should




3
  The court previously dismissed a similar action brought by Plaintiff pursuant to the Younger
abstention doctrine. See Jones v. Odom, C/A No. 3:19-cv-3326-TMC, 2020 WL 1445747 (D.S.C.
Mar. 25, 2020), aff’d, __ Fed. App’x __, 2020 WL 4333350 (4th Cir. July 28, 2020).
4
  To the extent Plaintiff asserts that he has been denied access to federal court, the magistrate judge
found that Plaintiff has failed to allege that a non-frivolous civil rights claim has been frustrated
or impeded and, therefore, has failed to allege an actual injury. Id.

                                                  5
      3:20-cv-02132-TMC          Date Filed 01/21/21      Entry Number 44        Page 6 of 7




decline to exercise supplemental jurisdiction under 28 U.S.C. § 1367 over any state law claims

asserted by Plaintiff. Id. at 7–8.

       Plaintiff filed objections to the Report listing ten grounds. (ECF No. 31). Each ground,

however, either reiterates Plaintiff’s claims that were already presented to and rejected by the

magistrate judge or makes a general and conclusory objection to the conclusions set forth in the

Report. See id. Where “Plaintiff's objections merely rehash his complaint’s assertions or flatly

disagree with the Magistrate Judge’s conclusions,” they are not proper objections and the court

need not address them. Brooks v. Williamsburg Cty. Sheriff's Office, No. 2:15-cv-1074-PMD, 2016

WL 1427316, at *3 (D.S.C. Apr. 11, 2016), aff’d sub nom. Brooks v. Johnson, 670 Fed. App’x 98

(4th Cir. 2016). The court has also carefully considered Plaintiff’s other post-Report filings. (ECF

Nos. 16, 17, 34, 35). These documents largely repeat his general assertion that his rights are being

abridged in the prosecution of the pending state charges and fail to raise any specific challenge to

the findings or conclusions in the Report.

       Having thoroughly reviewed the record and the Report, the court finds no reason to depart

from the Report’s recommendation that the court abstain from hearing this matter pursuant to

Younger, as Plaintiff’s action essentially asks this court to interfere with ongoing state criminal

proceedings. The court adopts the magistrate judge’s Report, (ECF No. 11), and incorporates it

herein. Accordingly, this action is DISMISSED without prejudice and without issuance or service

or process.5




5
  Plaintiff contends that officials at the jail where he was detained “allowed [his] legal documents
to be lost” while he was at the hospital. (ECF No. 36). Out of an abundance of caution, the court
GRANTS Plaintiff’s request for copies of the record in this case. (ECF No. 41). To the extent
Plaintiff seeks copies of the record in other cases in which Plaintiff is or was a party, Plaintiff’s
request is DENIED.


                                                 6
     3:20-cv-02132-TMC         Date Filed 01/21/21      Entry Number 44       Page 7 of 7




       IT IS SO ORDERED.


                                                    s/Timothy M. Cain
                                                    United States District Judge
Anderson, South Carolina
January 21, 2021




                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                7
